Citation Nr: 1009400	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-05 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder, 
to include as secondary to a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1978 until July 
1981.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a July 2007 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for 
a right knee disorder, to include traumatic arthritis as a 
result of an in-service right knee injury, and to include as 
secondary to service connected disabilities of the left knee.

During a November 2009 hearing before the undersigned, the 
Veteran indicated that "[a] couple of months" after 
separation from active duty, he sought treatment or his right 
knee at a VA facility in East Orange, New Jersey.  The 
Veteran indicated that on examination at East Orange, he was 
diagnosed with arthritis of the right knee.  A review of the 
Veteran's claims file reveals that while some records have 
been obtained from East Orange, such records pertain to 
treatment dating from 2002 to the present.

VA has a duty to assist the Veteran in the development of the 
claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2009).  In this case, VA must attempt to obtain any 
records of the Veteran's treatment at East Orange in 1981.  
If such records cannot be located, a notation of the fact 
should be made in the record.

As stated, the Veteran is claiming entitlement to service 
connection on the basis of direct service connection, but 
also on a secondary basis.  Except as provided in 38 C.F.R. § 
3.300(c), a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  This includes any 
increase in disability (aggravation).  

In May 2009 the Veteran underwent VA examination of the right 
knee.  Although the examiner addressed the likelihood that 
the Veteran's right knee disorder was related directly to 
service, an opinion was not rendered addressing whether it is 
at least as likely as not that right knee disorder is 
secondary to a service connected left knee disorder.

In this case VA's duty to assist under the VCAA requires that 
a VA examiner offer such an opinion, based on the record.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). See also, 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The VA medical facility at East 
Orange, New Jersey is to be contacted and 
any records of  treatment of the Veteran's 
right knee, beginning in 1981, should be 
acquired and associated with the Veteran's 
claims file.  If no such records can be 
located, a notation to that effect is to 
be made in the record.

2.  Upon completion of the above 
development, the Veteran's claims file 
should be reviewed by a VA examiner, the 
same examiner who offered an opinion in 
2009 if possible.  The examiner should 
address:

Whether, in light of records received 
from East Orange, New Jersey, it is at 
least as likely as not that a right 
knee disorder is attributable to 
service.

Whether it is at least as likely as not 
that the right knee disability is 
proximately due to or the result of the 
service-connected left knee disorder.  
The examiner should address causation 
and aggravation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


